DETAILED ACTION
1.	The Preliminary Amendment filed on July 20, 2021 is acknowledged.
	Claims 1-3 are amended;
	Claim 4 is added; and
Claims 1-4 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the claims all appear to be included the offered languages that is too convoluted, unclear and/or vague to understand.  
Specifically, the claims all appear to be included the offered languages that is too convoluted, unclear and/or vague to understand.  
Claims 1-4 are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites the limitation of “the closed position” [line 3], “the drain”, “the source” [line 5], “the anode”, “the cathode” [line 6] and “the potential threshold” [line 15] render the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “the solenoid of the fuel injector being supplied with the current by a control means comprising a first potential connected to the drain of a first transistor, the source of the first transistor being connected to the anode of a first diode, the cathode of the first diode being connected to the cathode of a second diode, to a first connector of the solenoid of the injector, and to the source of a second power transistor, the drain of the second transistor being connected to a second potential, the anode of the second diode being connected to ground, the second potential being connected to ground via a capacitance, to the cathode of a third diode, and to the drain of the second transistor, the anode of the third diode being connected to a second connector of the solenoid of the injector and to the drain of a third transistor, the source of the third transistor being connected to ground via a resistor” [lines 4-13] renders the claim indefinite; since it is not clear that how or by which way a control means is able supply or provide the current to the solenoid of fuel injector?  What the first potential and second potential are able to be understanding?
Note: the current must be provided to solenoid of fuel injector by a battery, electrical source or voltage source [not a control means]; and the first potential and the second potential must be changed to VBAT and VBOOST.
Claim 1 recites the limitation of “the second potential is lower than the potential threshold” [lines 15-16] renders the claim indefinite; since it is not clear that how or by which way the second potential is able to be obtained or recognized? and how or by which way the second potential is to be known as being lower than a potential threshold?
line 16] render the claim indefinite; since there is insufficient double recitation for this limitation in the claim.
Claim 1 recites the limitation of “controlling the transistors so as to be in a second state” [lines 22-23] renders the claim indefinite; since it is not clear what is the second state? Or how to define a second state? And the Applicant must point out “a first state” in order to declare “a second state” in lines 22-23.
Claim 1 recites the limitation of “if the second potential is lower than the potential threshold, returning to charging the solenoid of the injector” renders the claim indefinite; since it is not clear that what will is able to be returned in this limitation?
The Applicant is required to clarify or to revise the claimed features.

5.	Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited.
Claim 1 recites the limitation of “control means comprising a first potential connected to the drain of a first transistor, the source of the first transistor being connected to the anode of a first diode, the cathode of the first diode being connected to the cathode of a second diode, to a first connector of the solenoid of the injector, and to the source of a second power transistor, the drain of the second transistor being connected to a second potential, the anode of the second diode being connected to ground, the second potential being connected to ground via a capacitance, to the cathode of a third diode, and to the drain of the second transistor, the anode of the third diode being connected to a second connector of the solenoid of the injector and to the drain of a third transistor, the source of the third transistor being connected to ground via a determining whether the second potential is lower than the potential threshold allowing a current for opening the needle of the injector to be generated, if the second potential is lower than the potential threshold, determining whether an injection is not required, if the second potential is lower than the potential threshold, determining whether an injection is not required, if an injection is not required, charging, the solenoid of the injector by controlling the first transistor and the third transistor so as to be on while controlling the second transistor so as to be off, and then, after detecting an inductance charging current greater than a reference current through the resistor, controlling the transistors so as to be in a second state in which the first transistor is controlled so as to be on while controlling the second transistor and the third transistor so as to be off, waiting a predetermined time to allow the solenoid to discharge, determining whether the second potential is lower than the potential threshold allowing a current for opening the needle of the injector to be generated, if the second potential is lower than the potential threshold, returning to charging the solenoid of the injector.” render the claim indefinite; since the second potential in the first limitation is known as an element or a part of element and the second potential in the second limitation is known as a value or variable; and the limitations in the claim are narrative in form and replete with indefinite language 
The Applicant is required to clarify or to revise the claimed features.

Allowable Subject Matter
6.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Suggestions
8.	Claim 1 is suggested to overcome 35 USC 112, 2nd Paragraph as following:
A method for controlling a high-pressure fuel injector for an internal combustion engine of a motor vehicle, the injector being provided with a solenoid for actuating a needle which opens the injector and with a spring for returning said needle to a closed position, the solenoid of the fuel injector being supplied with a current by control circuit [or drive circuit], comprising:
wherein the control circuit [or drive circuit] comprising: a first voltage source (VBAT) and a second voltage source (VBOOST), a first transistor (T1), a second transistor (T2) and a third transistor (T3); and plurality of diodes (D1, D2, D3);
wherein a drain of the first transistor (T1) connected to the first voltage source (VBAT), a source of the first transistor (T1) being connected to an anode of a first diode (D1), and a cathode of the first diode (D1) being connected to a cathode of a second diode (D2), to a first connector of the solenoid of the injector, and to the source of a second power transistor (T2), the drain of the second transistor (T2) being connected to the second voltage source (VBOOST), an anode of the second diode (D2) being connected to ground, the second voltage source (VBOOST) being connected to ground via a capacitance (C), to a cathode of a third diode (D3), and to the drain of the second transistor (T2), an anode of the third diode (D3) being connected to a second connector of the solenoid of the injector and to the drain of a third transistor (T3), the source of the third transistor (T3) being connected to ground via a resistor, wherein the control method comprises:
	obtaining a voltage of the second voltage source (VBOOST),
determining whether the voltage of the second voltage source is lower than a voltage threshold allowing the current to be generated for opening the needle of the injector,
if the voltage of the second voltage source is lower than the voltage threshold, determining whether the injection is not required, 

in a second state, after detecting an inductance charging current greater than a reference current through the resistor, controlling the transistors in which the first transistor (T1) is controlled so as to be on while controlling the second transistor (T2) and the third transistor (T3) so as to be off, 
waiting a predetermined time to allow the solenoid to discharge, -4-BAVOISAtty Docket No.: EJ-8576-102 Appl. No.: To be assigned 
determining whether the voltage of the second voltage source is lower than a voltage threshold allowing a current to be generated for opening the needle of the injector,
if the voltage of the second voltage source is lower than a voltage threshold, returning to charging the solenoid of the injector.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 5,936,827 and US 2017/0089292 teach driving circuits for controlling the fuel injector.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843. The examiner can normally be reached Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
January 10, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        January 12, 2022